Exhibit 10.1

[Form of Promissory Note]

CHP II PARTNERS, LP

PROMISSORY NOTE

THIS UNSECURED PROMISSORY NOTE (THIS “NOTE”) HAS NOT BEEN REGISTERED UNDER ANY
STATE SECURITIES LAWS OR UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), IN RELIANCE UPON VARIOUS EXEMPTIONS THEREFROM. THIS NOTE HAS
BEEN ACQUIRED FOR INVESTMENT FOR THE REGISTERED HOLDER’S OWN ACCOUNT AND NOT
WITH A VIEW TO, OR IN CONNECTION WITH, THE SALE, TRANSFER OR OTHER DISTRIBUTION
HEREOF. NO SUCH SALE, TRANSFER OR OTHER DISPOSITION MAY BE EFFECTED, NOR WILL
ANY ASSIGNEE OR TRANSFEREE THEREOF BE RECOGNIZED BY THE BORROWER, WITHOUT AN
EFFECTIVE REGISTRATION STATEMENT RELATED THERETO OR THE DETERMINATION BY THE
BORROWER, IN ITS SOLE DISCRETION, THAT SUCH REGISTRATION IS NOT REQUIRED UNDER
THE SECURITIES ACT, OR UNDER ANY APPLICABLE STATE OR OTHER SECURITIES LAWS OR
OTHER APPLICABLE LAWS OF SIMILAR IMPORT.

THIS NOTE IS ONE OF A SERIES OF PROMISSORY NOTES BEING ISSUED BY THE BORROWER,
EACH OF WHICH NOTES IS IDENTICAL EXCEPT FOR ONE OR MORE OF THE IDENTITY OF THE
LENDER THEREUNDER OR ANY REGISTERED HOLDER THEREOF, THE PRINCIPAL AMOUNT OF EACH
SUCH PROMISSORY NOTE AND THE DATE OF ISSUANCE. THE LENDER AND ANY REGISTERED
HOLDER, BY ITS ACCEPTANCE OF THIS NOTE, ACKNOWLEDGES AND AGREES THAT THE
ACCELERATION OF THE MATURITY DATE UPON THE OCCURRENCE OF AN EVENT OF DEFAULT AND
ANY AMENDMENT OF THE TERMS AND PROVISIONS OF THIS NOTE ARE SUBJECT TO THE
APPROVAL OF LENDERS AND REGISTERED HOLDERS HOLDING IN THE AGGREGATE MORE THAN
50% OF THE OUTSTANDING PRINCIPAL AMOUNT OF THE PROMISSORY NOTES COMPRISING THE
SERIES OF WHICH THIS NOTE IS A PART.

 

U.S. $2,500.00   Dated:             , 2016

FOR VALUE RECEIVED, CHP II PARTNERS, LP, a Delaware limited partnership (the
“Borrower”), HEREBY PROMISES TO PAY to [NAME OF INVESTOR] (the “Lender”) the
principal amount of U.S. $2,500.00 on June 30, 2046 (the “Maturity Date”).

The Borrower promises to pay interest on the sum of the unpaid principal amount
hereof plus any past due but unpaid interest hereunder, from the date hereof
until such amount is paid in full, at the rate of 22.55% per annum (except as
provided below upon the occurrence and during the continuance of an Event of
Default), payable in arrears on or before June 30 and December 31 of each
calendar year beginning on December 31, 2016, and if such day is not a Business
Day then on the immediately preceding or next following Business Day (as more
particularly provided in Section 1.01 and 1.02 hereof), and on the date on which
the principal amount of this Note, plus any accrued but unpaid interest, is paid
in full. The term “Business Day” means a day of the year on which banks are not
required or authorized to close in New York City.

Upon payment in full of the principal hereof and accrued interest hereunder,
this Note shall be surrendered to the Borrower for cancellation.



--------------------------------------------------------------------------------

ARTICLE I

TERMS OF PAYMENT

SECTION 1.01. Prepayments; Prepayment Premium.

The Borrower may upon written notice to the Lender, which notice will indicate
the proposed date and the principal amount to be prepaid, prepay in whole or in
part the outstanding principal amount of this Note at any time, provided that
(i) the Borrower will pay on the date of such prepayment all accrued and unpaid
interest due to the date of prepayment, (ii) if the prepayment occurs prior to
the second anniversary of the issue date of this Note, the Borrower will pay on
the date of such prepayment a one-time premium equal to $250 on this Note (the
“Prepayment Premium”).

SECTION 1.02. Payments and Computations.

The Borrower will make each payment hereunder not later than 12:00 noon (Eastern
standard time) on the day when due in U.S. dollars to the Lender at its address
referred to in Section 3.02 in same day funds. All computations of interest will
be made by the Lender on the basis of a year of 360 days for the number of days
occurring in the period for which such interest is payable. Whenever any payment
hereunder is stated to be due on a day other than a Business Day, such payment
will be made on the immediately preceding or next following Business Day, with
the same legal force and effect as if made on the actual due date.

SECTION 1.03. Registration.

This Note is issued in registered form as to both principal and interest. The
Borrower or its agent will maintain a register (the “Register”) for the
recordation of the name and address of any holder of this Note (the “Registered
Holder”). The Lender will be the initial Registered Holder. All interest on, and
the principal of, this Note will only be paid to the Registered Holder. If a
Registered Holder shall transfer and assign this Note in accordance with the
restrictions on transfer described on the first page hereof, the Borrower or its
agent will note the transfer and assignment appropriately on the Register, which
shall identify such transferee and assignee as the new Registered Holder. The
Register shall be similarly updated to reflect any subsequent transfers
permitted under this section by a Registered Holder to a different Registered
Holder. A holder of this Note (including any Registered Holder) does not have
the right to convert this Note to bearer form.



--------------------------------------------------------------------------------

SECTION 1.04. Evidence of Exemption from U.S. Withholding Tax.

The Lender shall deliver to the Borrower, on or prior to the date hereof, and
any prospective Registered Holder shall deliver to the Borrower on or prior to
the date on which it acquires the Lender’s or any other Registered Holder’s
interest in this Note, and at such other times as may be necessary in the
determination of the Borrower, the Lender or any Registered Holder (each in the
reasonable exercise of its discretion), an accurate and complete original signed
copy of a substitute Form W-9 or any successor form prescribed by the Internal
Revenue Service, together with any other certificates or statements of exemption
required under the Internal Revenue Code of 1986, as amended, or the regulations
issued thereunder, to establish that no deduction or withholding of U.S. taxes
is required with respect to any amounts payable hereunder.

SECTION 1.05. Notes Comprising a Series.

The Lender and each Registered Holder acknowledges and agrees that this Note is
one of a series of promissory notes (the “Series”) issued by the Borrower, each
of which promissory notes is identical except for one or more of the identity of
the lender thereunder or any Registered Holder thereof, the principal amount of
each such promissory note and the date of issuance. The Lender and each
Registered Holder, by its acceptance of this Note, acknowledges and agrees that
the rights that it may exercise upon the occurrence of an Event of Default (as
defined below) and any amendment of the terms and provisions of this Note are
subject to the approval of holders of promissory notes of the Series, the
aggregate outstanding principal amount of which represents more than 50% of the
aggregate outstanding principal amount of all of the promissory notes comprising
the Series.

ARTICLE II

EVENTS OF DEFAULT

SECTION 2.01. Events of Default.

The following events shall each constitute an “Event of Default”:

(a) The Borrower fails to pay the principal of this Note when the same becomes
due and payable; or

(b) The Borrower fails to pay any interest on this Note when the same becomes
due and payable; or

(c) The Borrower does not pay its debts as such debts become due, or admits in
writing its inability to pay its debts generally, or makes a general assignment
for the benefit of creditors; or a proceeding is instituted by or against the
Borrower or any of its subsidiaries seeking to adjudicate it bankrupt or
insolvent, or seeking liquidation, winding up, reorganization, arrangement,
adjustment, protection, relief, or composition of it or its debts under any law
relating to bankruptcy, insolvency or reorganization or relief of debtors, or
seeking the entry of an order for relief or the appointment of a receiver,
trustee, custodian or other similar official for it or for any substantial part
of its property and, in the case of any such proceeding instituted against it
(but not instituted by it), either such proceeding remains undismissed for a
period of 30 days, or any of the actions sought in such proceeding (including,
without limitation, the entry of an order for relief against, or the appointment
of a receiver, trustee, custodian or other similar official for, it or for any
substantial part of its property) occurs; or the Borrower or any of its
subsidiaries takes any corporate action to authorize any of the actions set
forth above in this subsection (c).



--------------------------------------------------------------------------------

SECTION 2.02. Remedies Upon Events of Default

Upon the occurrence and during the continuance of any Event of Default, a
Registered Holder may notify Borrower of such Event of Default, after which time
the Borrower shall have 30 days to cure such Event of Default. If an Event of
Default continues after such 30-day period, the holders of promissory notes of
the Series, the aggregate outstanding principal amount of which represents more
than 50% of the aggregate outstanding principal amount of all of the promissory
notes comprising the Series (such holders being the “Required Holders”) may,
upon notice to the Borrower, declare all of the promissory notes comprising the
Series (including this Note), and all interest thereon to be forthwith due and
payable, without presentment, demand, protest or further notice of any kind, all
of which are hereby expressly waived by the Borrower, provided, however, that if
such Event of Default is an Event of Default pursuant to Section 2.01(c), all of
the notes comprising the Series (including this Note) and all interest therein,
shall automatically become and be due and payable, without presentment, demand,
protest or any notice of any kind, all of which are hereby expressly waived by
the Borrower.

ARTICLE III

MISCELLANEOUS

SECTION 3.01. Amendments, Etc.

No amendment or waiver of any provision of this Note, nor consent to any
departure by the Borrower herefrom, will be effective unless the same is in
writing and signed by the Required Holders and the Borrower, and then such
waiver or consent will be effective only in the specific instance and for the
specific purpose for which given, provided, however, that no such amendment,
waiver or consent may reduce the principal amount hereof or the rate of interest
payable hereunder, or delay the date on which any amount of interest or
principal is due and payable hereunder, unless the Registered Holder shall have
agreed to such amendment, waiver or consent.

SECTION 3.02. Notices, Etc.

All notices and other communications provided for hereunder will be in writing
and mailed or delivered via nationally recognized overnight courier, if to the
Lender or the Borrower, at their respective addresses set forth on the signature
page hereof; or, if to a Registered Holder, in such holder’s name c/o REIT
Administration, LLC at 1175 Peachtree Street, N.E., Suite 2200, Atlanta, Georgia
30361, or at such other address as shall be designated by such Registered Holder
for use in the Register maintained hereunder.



--------------------------------------------------------------------------------

SECTION 3.03. No Waiver; Remedies.

No failure on the part of the Lender to exercise, and no delay in exercising,
any right hereunder will operate as a waiver thereof; nor will any single or
partial exercise of any right hereunder preclude any other or further exercise
thereof or the exercise of any other right. The remedies herein provided are
cumulative and not exclusive of any remedies provided by law.

SECTION 3.04. Binding Effect.

This Note will be binding upon and inure to the benefit of the Borrower and the
Lender and their respective successors and assigns, subject to the restrictions
on transfer described on the first page of this Note and except that neither the
Borrower nor the Lender may assign its rights hereunder or any interest herein
without the other’s prior written consent; provided that no such consent shall
be required for any assignment or transfer made as a result of the death of
Lender.

SECTION 3.05. Consent to Jurisdiction.

(a) The Borrower hereby irrevocably submits to the jurisdiction of any state or
federal court sitting in Atlanta, Georgia and any appellate court thereof in any
action or proceeding arising out of or relating to this Note, and the Borrower
hereby irrevocably agrees that all claims in respect of such action or
proceeding may be heard and determined in such state or federal court. The
Borrower hereby irrevocably waives, to the fullest extent it may effectively do
so, the defense of an inconvenient forum to the maintenance of such action or
proceeding. The Borrower irrevocably consents to the service of any and all
process in any such action or proceeding by the mailing of copies of such
process to the Borrower at its address specified in Section 3.02. The Borrower
agrees that a final judgment in any such action or proceeding will be conclusive
and may be enforced in other jurisdictions by suit on the judgment or in any
other manner provided by law.

(b) Nothing in this Section will affect the right of the Lender to serve legal
process in any other manner permitted by law or affect the right of the Lender
to bring any action or proceeding against the Borrower or its property in the
courts of any other jurisdiction.

SECTION 3.06. Governing Law.

This Note will be governed by, and construed in accordance with, the laws of the
State of Delaware, United States.

SECTION 3.07. Tax Treatment.

The Borrower (and its affiliates) and Lender will each treat this Note and
amounts borrowed thereunder as debt and the relationship between the Borrower
and Lender are that of debtor and creditor, in each case for all U.S. federal,
state and local tax purposes and will report consistently with such intent.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Borrower has caused this Note to be executed by its
officer thereunto duly authorized, as of the date first above written.

 

  CHP II Partners, LP, as Borrower   By:               Name:           Title:  
                  Borrower Address:                

Lender Address:

[Name of Lender]

c/o REIT Administration LLC

1175 Peachtree Street N.E.

Suite 2200

Atlanta, Georgia 30361